Citation Nr: 0608566	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  04-12 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include bipolar disorder, anxiety 
disorders, depression, and post-traumatic stress disorder 
(PTSD).  

2.  Entitlement to service connection for a bilateral hearing 
loss disability.  

3.  Entitlement to service connection for Parkinson's 
disease, tremors, spasms, neurological disorders, and 
physical disorder symptoms.  


REPRESENTATION

Veteran represented by:	Barbara Scott Girard, Attorney 
at Law





ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from June 1973 to May 1985.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Waco, Texas, VA 
Regional Office (RO).   

The veteran filed a claim for an acquired psychiatric 
disorder, to include bipolar disorder, anxiety disorders, 
depression, and PTSD.  The claims were denied by the AOJ in 
an August 2003 rating decision.  The August 2003 notice to 
the veteran stated that service connection for bipolar 
disorder, anxiety, depression, and psychiatric/psychologic 
disorders, had previously been claimed as a nervous 
condition, and that new and material evidence to reopen the 
claims had not been presented sufficient to reopen the 
claims.  The Board notes that service connection for an 
acquired psychiatric disorder, to include bipolar disorder, 
anxiety disorders, depression, and PTSD was not the subject 
of the prior final decision in September 1985.  Rather, the 
AOJ denied service connection only for a nervous condition.  
Stated differently, the claim for service connection for an 
acquired psychiatric disorder, to include bipolar disorder, 
anxiety disorders, depression, and PTSD, is a new claim and 
must be decided on the merits.  The Board notes the has been 
no prejudice to the veteran, as the claim will be considered 
de novo.  

In correspondence received in July 2004, the veteran withdrew 
his hearing request.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he has an acquired psychiatric 
disorder, to include PTSD, related to service.  A November 
1979 record of treatment reflects complaints of increased 
stress.  The record notes he had to burn up a lot of energy 
or he would become excited.  A July 1980 report of 
examination shows psychiatric status was normal.  Service 
medical records reflect the veteran underwent a psychiatric 
evaluation in January 1985.  The report of examination notes 
he was guarded, evasive, and did not want to discuss or 
reveal all the issues that were troubling him.  The report 
notes several yeas of quite satisfactory job performance with 
a marked discrepancy in recent job performance.  The examiner 
noted that he might be masking a depression.  The examiner 
noted that every time the veteran was approached he displayed 
paranoid behavior, and stated that evaluations revealed the 
veteran had a problem.  

On VA examination in August 1985, the veteran stated that he 
had been severely harassed during service due to an alleged 
rape.  He noted that he had been cleared of all charges.  
Axis I and Axis II diagnoses were "no diagnosis."  The Axis 
IV diagnosis was "severe old traumatic event being brought 
to veteran's attention."  

An August 2003 VA treatment record notes the veteran's 
pattern of cognitive performance was consistent with his 
presentation of chronic depression and anxiety.  An October 
2004 record of treatment notes severe paranoia.  The 
assessments were schizoaffective disorder, bipolar type, and 
alcohol dependence in remission.  

In addition, the veteran asserts he has a hearing loss 
disability, as a result of service.  An April 1979 report of 
examination notes his military occupational specialty (MOS) 
was systems maintenance chief.  Audiological evaluation 
showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
15
25
30
LEFT
15
20
20
30
20

Audiological evaluation in July 1980 showed pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
5
LEFT
5
0
0
0
10

His hearing was assigned a profile of "1."  

The March 1985 separation examination report shows the ears 
and drums were normal.  Audiological evaluation showed pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
5
LEFT
0
0
0
5
10

His hearing was assigned a profile of "1."  On the 
accompanying medical history he indicated he had or had had 
hearing loss.  

An October 2004 VA treatment record notes confusion in regard 
to hearing conversations.  It was noted that he was often 
trying to figure out what was actually said and meant.  There 
is insufficient evidence to determine whether the veteran has 
a hearing loss disability related to service.  38 C.F.R. 
§ 3.326.  

Lastly, the veteran asserts he has Parkinson's disease, 
tremors, spasms, neurological disorders as a result of 
service.  A November 1979 record of treatment reflects 
complaints of numbness in the ear lobe, located from the base 
of the right side of neck up into ear lobe.  A July 1980 
record of treatment notes the veteran was very nervous and 
had fine tremors of the body/extremities and voice, worse 
when aggravated.  The report notes a 4-year history of the 
symptoms with an increase in severity.  In August 1980, 
headaches and a tremor were noted.  In December 1980, 
nervousness was noted.  An internal medicine referral slip 
notes the veteran appeared nervous with regard to speech and 
movement, and that he was shaky when he was excited.  On 
evaluation, the assessment was muscle contraction headache.  
There is insufficient evidence to determine whether the 
veteran has Parkinson's disease, tremors, spasms, 
neurological disorders related to service.  38 C.F.R. 
§ 3.326.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the veteran 
for a VA examination.  The claims file 
should be reviewed. The examiner should 
respond to the following: 1) Identify the 
veteran's psychiatric disabilities, 
including PTSD.  Are any of the identified 
psychiatric disabilities, to include PTSD 
at least as likely as not (i.e., 50 
percent probability or greater) related to 
his service?  If PTSD is diagnosed, the 
exact stressor must be established.  A 
complete rational should accompany any 
opinion provided.

2.  The AOJ should schedule the veteran 
for a VA audiological examination to 
determine the etiology of any hearing loss 
disability.  If a hearing loss disability 
is identified, the examiner should provide 
an opinion as to whether it is at least as 
likely as not related to service.  The 
examiner should review the claims file.  A 
complete rationale should accompany any 
opinion provided.  

3.  The AOJ should schedule the veteran 
for a neurological examination.  The 
examiner should review the claims file.  
The examiner should identify whether the 
veteran has any neurologic disorder, to 
include Parkinson's' disease, tremors or 
spasms.  The examiner should provide an 
opinion as to whether any identified 
pathology is related to the in-service 
findings.  A complete rationale should 
accompany any opinion provided.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).
 
 
 
 

